                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

    ARCHERDX, INC. and THE GENERAL              )
    HOSPITAL CORPORATION d/b/a                  )
    MASSACHUSETTS GENERAL                       )
    HOSPITAL,                                   )
                                                )
                       Plaintiffs,              )
                                                )
         v.                                     )   C.A. No. 18-1019 (MN)
                                                )
    QIAGEN SCIENCES, LLC, QIAGEN LLC            )
    f/k/a QIAGEN INC., QIAGEN BEVERLY,          )
    LLC f/k/a QIAGEN BEVERLY, INC.,             )
    QIAGEN GAITHERBURG, LLC f/k/a               )
    QIAGEN GAITHERSBURG, INC.,                  )
    QIAGEN GMBH, QIAGEN N.V. and                )
    JONATHAN ARNOLD,                            )
                                                )
                       Defendants.              )

                                     MEMORANDUM ORDER

        At Wilmington this 12th day of December 2019:

        As announced at the hearing on November 12, 2019 1, IT IS HEREBY ORDERED that the

disputed claim terms of U.S. Patent No. 10,017,810 (“the ’810 Patent”) are construed as follows:

               1.     “universal oligonucleotide tail adaptor” means “a nucleic acid molecule
                      comprised of two strands (a blocking strand and an amplification strand)
                      and comprising a first ligatable duplex end and a second unpaired end”
                      (’810 Patent, claims 1, 15, & 16);

               2.     “blocking strand” means “a strand of the universal oligonucleotide tail
                      adaptor that comprises a 5’ duplex portion” (’810 Patent, claims 1-4 & 16);

               3.     “amplification strand” means “a strand of the universal oligonucleotide tail
                      adaptor that comprises an unpaired 5’ portion, a 3’ duplex portion, and a 3’
                      T overhang, and nucleic acid sequences identical to a first and second
                      sequencing primers” (’810 Patent, claims 1-4 & 16);



1
        The construction of all the listed terms except the term “nested” were announced at the
        November 12, 2019 hearing.
               4.     “second target-specific primer” means “a single-stranded oligonucleotide
                      comprising a 3’ portion comprising a nucleic acid sequence that can
                      specifically anneal to a portion of the known target nucleotide sequence
                      comprised by the amplicon resulting from step (b), and a 5’ portion
                      comprising a nucleic acid sequence that is identical to a second sequencing
                      primer” (’810 Patent, claims 1 & 16);

               5.     “known target nucleotide sequence” means “a portion of a target nucleic
                      acid for which the sequence (e.g. the identity and order of the nucleotide
                      bases comprising the nucleic acid) is known” (’810 Patent, claims 1, 13, 14,
                      & 16); and

               6.     “second adaptor primer” means “a nucleic acid molecule comprising a
                      nucleic acid sequence identical to a portion of the first sequencing primer
                      and is nested with respect to the first adaptor primer” (’810 Patent, claims
                      1 & 16).

       In addition, for the reasons set forth below,

               7.     “nested” means “annealed to a nucleic acid sequence 3’ downstream and in
                      the same direction as another molecule . . .” (’810 Patent, claim 1).

       The parties briefed the issues (see D.I. 123) and submitted a Joint Claim Construction Chart

containing intrinsic evidence (see D.I. 134, Ex. A 2). They also submitted an extensive Appendix

that included three expert declarations. (D.I. 124). Defendants submitted a tutorial describing the

relevant technology (see D.I. 140). The Court carefully reviewed all submissions in connection

with the parties’ contentions regarding the disputed claim terms, heard oral argument and expert

testimony (see D.I. 143), and applied the following legal standards in reaching its decision.

I.     LEGAL STANDARDS

       A.      Claim Construction

       “[T]he ultimate question of the proper construction of the patent [is] a question of law,”

although subsidiary fact-finding is sometimes necessary. Teva Pharms. USA, Inc. v. Sandoz, Inc.,



2
       The parties amended their original claim construction chart (D.I. 76) three times. (D.I. 90);
       (D.I. 93); (D.I. 134, Ex. A). The Court references the third, and final, amended claim
       construction chart.


                                                 2
135 S. Ct. 831, 837-38 (2015). “[T]he words of a claim are generally given their ordinary and

customary meaning [which is] the meaning that the term would have to a person of ordinary skill

in the art in question at the time of the invention, i.e., as of the effective filing date of the patent

application.” Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc) (internal

citations and quotation marks omitted). Although “the claims themselves provide substantial

guidance as to the meaning of particular claim terms,” the context of the surrounding words of the

claim also must be considered. Id. at 1314. “[T]he ordinary meaning of a claim term is its meaning

to the ordinary artisan after reading the entire patent.” Id. at 1321 (internal quotation marks

omitted).

        The patent specification “is always highly relevant to the claim construction analysis . . .

[as] it is the single best guide to the meaning of a disputed term.” Vitronics Corp. v. Conceptronic,

Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). It is also possible that “the specification may reveal a

special definition given to a claim term by the patentee that differs from the meaning it would

otherwise possess. In such cases, the inventor’s lexicography governs.” Phillips, 415 F.3d at

1316. “Even when the specification describes only a single embodiment, [however,] the claims of

the patent will not be read restrictively unless the patentee has demonstrated a clear intention to

limit the claim scope using words or expressions of manifest exclusion or restriction.” Hill-Rom

Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (internal quotation marks

omitted) (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906 (Fed. Cir. 2004)).

        In addition to the specification, a court “should also consider the patent’s prosecution

history, if it is in evidence.” Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir.

1995) (en banc), aff’d, 517 U.S. 370 (1996). The prosecution history, which is “intrinsic evidence,

. . . consists of the complete record of the proceedings before the [Patent and Trademark Office]




                                                   3
and includes the prior art cited during the examination of the patent.” Phillips, 415 F.3d at 1317.

“[T]he prosecution history can often inform the meaning of the claim language by demonstrating

how the inventor understood the invention and whether the inventor limited the invention in the

course of prosecution, making the claim scope narrower than it would otherwise be.” Id.

        In some cases, courts “will need to look beyond the patent’s intrinsic evidence and to

consult extrinsic evidence in order to understand, for example, the background science or the

meaning of a term in the relevant art during the relevant time period.” Teva, 135 S. Ct. at 841.

Extrinsic evidence “consists of all evidence external to the patent and prosecution history,

including expert and inventor testimony, dictionaries, and learned treatises.” Markman, 52 F.3d

at 980. Expert testimony can be useful “to ensure that the court’s understanding of the technical

aspects of the patent is consistent with that of a person of skill in the art, or to establish that a

particular term in the patent or the prior art has a particular meaning in the pertinent field.”

Phillips, 415 F.3d at 1318. Nonetheless, courts must not lose sight of the fact that “expert reports

and testimony [are] generated at the time of and for the purpose of litigation and thus can suffer

from bias that is not present in intrinsic evidence.” Id. Overall, although extrinsic evidence “may

be useful to the court,” it is “less reliable” than intrinsic evidence, and its consideration “is unlikely

to result in a reliable interpretation of patent claim scope unless considered in the context of the

intrinsic evidence.” Id. at 1318-19. Where the intrinsic record unambiguously describes the scope

of the patented invention, reliance on any extrinsic evidence is improper. See Pitney Bowes, Inc.

v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999) (citing Vitronics, 90 F.3d at 1583).

        B.      Indefiniteness

        “The primary purpose of the definiteness requirement is to ensure that the claims are

written in such a way that they give notice to the public of the extent of the legal protection afforded




                                                    4
by the patent, so that interested members of the public, e.g. competitors of the patent owner, can

determine whether or not they infringe.” All Dental Prodx, LLC v. Advantage Dental Prods., Inc.,

309 F.3d 774, 779-80 (Fed. Cir. 2002) (citing Warner-Jenkinson Co. v. Hilton-Davis Chem. Co.,

520 U.S. 17, 28-29 (1997)). Put another way, “[a] patent holder should know what he owns, and

the public should know what he does not.” Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki

Co., Ltd., 535 U.S. 722, 731 (2002).

       A patent claim is indefinite if, “viewed in light of the specification and prosecution history,

[it fails to] inform those skilled in the art about the scope of the invention with reasonable

certainty.” Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2129 (2014). A claim may

be indefinite if the patent does not convey with reasonable certainty how to measure a claimed

feature. See Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1341 (Fed. Cir. 2015). But

“[i]f such an understanding of how to measure the claimed [feature] was within the scope of

knowledge possessed by one of ordinary skill in the art, there is no requirement for the

specification to identify a particular measurement technique.” Ethicon Endo–Surgery, Inc. v.

Covidien, Inc., 796 F.3d 1312, 1319 (Fed. Cir. 2015).

       Like claim construction, definiteness is a question of law, but the Court must sometimes

render factual findings based on extrinsic evidence to resolve the ultimate issue of definiteness.

See, e.g., Sonix Tech. Co. v. Publications Int’l, Ltd., 844 F.3d 1370, 1376 (Fed. Cir. 2017); see also

Teva, 135 S. Ct. at 842-43. “Any fact critical to a holding on indefiniteness . . . must be proven

by the challenger by clear and convincing evidence.” Intel Corp. v. VIA Techs., Inc., 319 F.3d

1357, 1366 (Fed. Cir. 2003); see also Tech. Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1338

(Fed. Cir. 2008).




                                                  5
I.     THE COURT’S RULING
       The Court’s rulings regarding all of the disputed claim terms of the ’810 Patent, except

“nested,” were announced from the bench at the conclusion of the hearing as follows:

                     At issue is U.S. Patent No. 10,017,810, titled “Methods for
              Determining a Nucleotide Sequence Contiguous to a Known Target
              Nucleotide Sequence.” There are seven terms in dispute. All of the
              terms but one – “nested” – appear in claims 1 and 16 of the ’810
              Patent. “Nested” appears only in claim 1.

                      I am prepared to rule on six of those disputes. I will not be
              issuing a written opinion on those six, but I will issue an order
              stating my rulings. I will issue an opinion – either with that order or
              otherwise – regarding the term “nested.”

                      As to my rulings today, I want to emphasize before I
              announce my decisions that while I am not issuing a written opinion,
              we have followed a full and thorough process before making the
              decisions I am about to state. I have reviewed the ’810 Patent and
              the portions of the prosecution history and parent prosecution
              history submitted. There was full briefing on each of the disputed
              terms. There was an extensive appendix that included two expert
              declarations from Niall Lennon on behalf of Plaintiffs and one from
              Michael Metzker on behalf of Defendants. Defendants submitted a
              tutorial. There has been argument here today, as well as testimony
              from Dr. Metzker and from Dr. Lennon. All of that has been
              carefully considered.

                       Now as to my rulings. As an initial matter, I am not going
              to read into the record my understanding of claim construction law
              generally. I have a legal standard section that I have included in
              earlier opinions, including somewhat recently in Omega Flex v.
              Ward Manufacturing, C.A. No. 18-1004. I incorporate that law and
              adopt it into my ruling today, and will also set it out in the order that
              I issue.

                      Additionally, I note that through Dr. Lennon, Plaintiffs
              define the person of ordinary skill in the art as someone having “a
              Ph.D. in Biology, Molecular Biology, Genetics, Biochemistry,
              Pharmacology, Biomedical Engineering or related fields, with 2 to
              5 years of experience in next generation sequencing OR a BSc in
              Biology,     Molecular     Biology,      Genetics,    Biochemistry,
              Pharmacology, Biomedical Engineering, or related fields and 5 to 6
              years of experience in next generation sequencing.”



                                                 6
        Defendants, through Dr. Metzker, define the person of
ordinary skill as one having “either an M.D./Ph.D. or Ph.D. in
Molecular Biology, Molecular Genetics, Chemistry, Engineering, or
equivalent disciplines with two years of experience, or a Bachelor
of Science in such fields with five years of experience, with such
experience including library preparation methods, PCR, and next
generation sequencing.” The competing definitions differ as to
whether the experience should be limited to next gen sequencing,
but the parties appear to agree that the differences in the proposals
are not relevant to claim construction.

        First, we have three terms: “Universal oligonucleotide tail
adaptor,” “blocking strand,” and “amplification strand,” all of which
appear in subsection little roman numeral “i” of claims 1 and 16.
Plaintiffs propose that no construction is necessary for any of the
three.    In their briefing, in the alternative, for “universal
oligonucleotide tail adaptor,” Plaintiffs offer “[a] nucleic acid
molecule comprised of two strands (a blocking strand and an
amplification strand) and comprising a first ligatable duplex end and
a second unpaired end.” Today they offered a construction of
amplification strand that “amplification strand comprises an
unpaired 5’ portion, a 3’ duplex portion, and a 3’ T overhang and
nucleic acid sequences identical to a first and second sequencing
primer.”

        For universal oligonucleotide tail adaptor, Defendants
propose “[a] nucleic acid molecule comprised of two strands (a
blocking strand and an amplification strand) and comprising a first
ligatable duplex end and a second unpaired end. The blocking
strand of the universal oligonucleotide tail adaptor comprises a 5’
duplex portion. The amplification strand comprises an unpaired 5’
portion, a 3’ duplex portion, and a 3’ T overhang and nucleic acid
sequences identical to a first and second sequencing primers. The
duplex portions of the blocking strand and the amplification strand
are substantially complementary and form the first ligatable duplex
end comprising a 3’ T overhang and the duplex portion is of
sufficient length to remain in duplex form at the ligation
temperature.” For the other two terms – “blocking strand” and
“amplification strand” – they assert that these terms are “defined as
part of the definition of ‘universal oligonucleotide tail adaptor.’”

        In column 11, lines 32 to 36 of the ’810 Patent, the
specification states “[a]s used herein, the term ‘universal
oligonucleotide tail adaptor’ refers to a nucleic acid molecule
comprised of two strands (a blocking strand and an amplification
strand) and comprising a first ligatable duplex end and a second



                                 7
unpaired end.” It then continues [in lines 36 to 40] that the blocking
strand “comprises a 5’ duplex portion” and the “amplification strand
comprises an unpaired 5’ portion, a 3’ duplex portion, and a 3’ T
overhang and nucleic acid sequences identical to a first and second
sequencing primer.”

        Here, the first sentence of the paragraph provides a clear
definition and lexicography for the term. The parties do not dispute
that. Moreover, here today the parties agreed that two sentences
discussing the “blocking strand” and “amplification strand” are
acceptable definitions for those terms, and also agreed that whether
those terms are included as part of the “universal oligonucleotide
tail adaptor” or separately does not matter.

        The dispute that remains is whether it is appropriate to add
the last sentence of Defendants’ proposal – that “[t]he duplex
portions of the blocking strand and the amplification strand are
substantially complementary and form the first ligatable duplex end
comprising a 3’ T overhang and the duplex portion is of sufficient
length to remain in duplex form at the ligation temperature.”

        Here, the prosecution history is instructive. In the Notice of
Allowability of the application that became the [’810’s parent
patent, U.S. Patent Number 9,487,828], the Examiner referred to the
universal oligonucleotide tail as being one of the terms having an
“explicit and limiting definition[] present in the specification.” She
then went on to say that “[t]he universal oligonucleotide tail adaptor
must contain a blocking strand and an amplification strand as well
as a ligatable duplex portion and an unpaired end [(Specification at
page 14, paragraph 65)]. The blocking strand must contain a 5’
duplex portion, and the amplification strand must contain an
unpaired 5’ portion, a 3’ duplex portion, and a 3’ T overhang, and
sequences identical to the first and second sequencing primers
[(Specification at page 14, paragraph 65)].”

        Similarly, in the June 7, 2017 Office Action during the
prosecution of the ’810 Patent, the Examiner rejected several
dependent claims as not further limiting because they recited
structural features “required by the explicit definition of the
‘universal tail adaptor’ set forth in the specification.” [June 7, 2017
Office Action at page 7]. Among the claims that were rejected on
that basis were then claim 23, which claimed that the amplification
strand must contain an unpaired 5’ portion, and also then claim 24,
which specified a 3’ T overhang.




                                  8
        The Examiner, however, did not include the additional
requirements that Defendants seek to add, i.e., that the strands be
substantially complimentary and of sufficient length. In looking at
the intrinsic evidence as a whole, I find that those requirements are
not clearly part of the patentees’ definition.

        Thus, I will construe the term “universal [oligonucleotide]
tail adaptor” to mean: “a nucleic acid molecule comprised of two
strands (a blocking strand and an amplification strand) and
comprising a first ligatable duplex end and a second unpaired end.”

       I will construe “blocking strand of the universal
oligonucleotide tail adaptor” to comprise a 5’ duplex portion.

       I will construe the amplification strand to comprise an
unpaired 5’ portion, a 3’ duplex portion, and a 3’ T overhang, and
nucleic acid sequences identical to a first and second sequencing
primers.

        Second, we have the term “second target-specific primer.”
Plaintiffs state that no construction is necessary, but “[t]o the extent
the Court seeks to construe the term,” proposes the construction: “A
single-stranded oligonucleotide comprising a 3’ portion comprising
a nucleic acid sequence that can specifically anneal to a portion of
the amplification product resulting from step (ii), and a 5’ portion
comprising a nucleic acid sequence that is identical to the second
sequencing primer.”

         Defendants       counter   with      “[a]     single-stranded
oligonucleotide comprising a 3’ portion comprising a nucleic acid
sequence that can specifically anneal to a portion of the known target
nucleotide sequence comprised by the amplicon (amplification
product) resulting from step (ii), and a 5’ portion comprising a
nucleic acid sequence that is identical to a second sequencing
primer. The second target-specific primer is nested with respect to
the first target-specific primer.”

        Here, again, the ‘810 Patent defines the term at issue, and the
parties do not dispute that. In column 16, lines 33 to 39, the patent
states: “As used herein, the term ‘second target-specific primer’
refers to a single-stranded oligonucleotide comprising a 3’ portion
comprising a nucleic acid sequence that can specifically anneal to a
portion of the known target nucleotide sequence comprised by the
amplicon resulting from step (b), and a 5’ portion comprising a
nucleic acid sequence that is identical to a second sequencing
primer.”



                                   9
        The parties do not dispute that this is a definition. Instead,
Plaintiffs remove part of the definition – the words “the known
target nucleotide sequence comprised by” before the word amplicon
[–] and change other words, e.g., they change “a second sequencing
primer.” And Defendants add the sentence in the specification
following the definition that I just read, i.e., that “[t]he second target-
specific primer is nested with respect to the first target-specific
primer.”

        It is settled that the specification may define a claim term
and that, when it does, “the inventor’s lexicography governs.”
Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005). “To
act as its own lexicographer, a patentee must ‘clearly set forth a
definition of the disputed claim term’ other than its plain and
ordinary meaning.” Cont’l Circuits LLC v. Intel Corp., 915 F.3d
788, 796 (Fed. Cir. 2019)[; Pacing Techs., LLC v. Garmin Int’l, Inc.,
778 F.3d 1021, 1024 (Fed. Cir. 2015); Thorner v. Sony Comput.
Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012); CCS
Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1366 (Fed. Cir.
2002)].

        Here, I reject all of the changes proposed by the parties to
the definition set forth in the specification.

        Plaintiffs clearly set forth a definition in the specification.
And they have not offered any compelling reason to diverge from
that. Instead, they change the words asserting that it is not a
difference in substance but rather will make it more jury friendly.

        I cannot say whether that is true or not at this point, but the
intrinsic evidence does not support the changes Plaintiffs suggest.
For example, during the prosecution of the parent application,
applicants submitted a new claim (claim 56), which claimed inter
alia “[t]he method of claim 21, wherein the second target-specific
primer comprises a 3’ portion comprising a nucleic acid that can
specifically anneal to a portion of the nucleic acid comprising the
known target nucleotide sequence comprised by the amplification
product of step (ii).” [June 16, 2015 Amendment at page 8.] The
Examiner rejected that dependent claim because it was not further
limiting because the added features were already required in claim
21 by the explicit definition in the specification. [September 22,
2015 Office Action at page 8.]

        Similarly, in the prosecution of the ‘810 Patent itself,
virtually the same proposed amendment was rejected for the same




                                    10
reason. [May 2, 2017 Preliminary Amendment at page 3, claim 32;
June 7, 2017 Office Action at page 7.]

        Additionally, in connection with a double patenting
rejection, the Examiner noted that “the second amplification . . .
necessarily requires the second target-specific primer to be capable
of annealing to a portion of the known target sequence present in the
first amplification product.” [June 7, 2017 Office Action at pages
10–11].

        As to Defendants’ proposal, I do not find that it is clear that
the language they propose to add is part of the lexicography for the
term. That this is not part of the definition is consistent with the
prosecution history where the Patent Examiner referenced the
“explicit” definition of “second target-specific primer,” [in the June
7, 2017 Office Action at page 3,] and she did not include the “nesting
requirement” that Defendants now propose.

        Similarly, in the Notice of Allowability of the parent
application, the Examiner referred to the definition of “second
target-specific primer” as requiring “a 3’ target-specific portion and
a 5’ portion comprising a nucleic acid sequence that is identical to a
second sequencing primer.” [Notice of Allowance at page 8].
Again, there is no requirement for nesting recognized by the
Examiner as part of the construction.

        Moreover, “nesting” is specifically included in claim 1, but
is not included in claim 16. In the absence of a clear reason to do
so, which I have not seen, I will not read into the claim a term that
the patentee chose not to include.

         To the extent that Defendants assert that the reference to a
second sequencing primer in the construction renders the claim
indefinite, for a claim to be held invalid for indefiniteness, there
must be clear and convincing evidence. See Nautilus, Inc. v. Biosig
Instruments, Inc., 572 U.S. 898, 912 n.10 [(citing Microsoft Corp.
v. i4i Ltd. P’ship, 564 U.S. 91, 95 (2011))]. At this time, the Court
finds that Defendants have not met their burden to show
indefiniteness. Should there still be a disagreement regarding this
claim in the future, Defendants may raise the issue later, if
appropriate, after full fact and expert discovery.

        The third disputed term is “nested.” We have heard
testimony and argument on this issue today. I need to review that
testimony and argument, and as I stated at the beginning of this
ruling, I will address that issue separately.



                                  11
        The fourth disputed term is “known target nucleotide
sequence.” Plaintiffs state that no construction is necessary, but then
offer that to the extent the Court seeks to construe the term … “[a]
portion of a target nucleic acid for which the sequence (e.g. the
identity and order comprising the nucleotide bases comprising the
nucleic acid) is known.”

       Defendants offer the same sentence at the start of their
proposal and then tack on the sentence: “The known target
nucleotide sequence can be of any length of 10 or more nucleotides.”

        Here, again the patent specification provides a definition of
the term. In column 10, lines 55 to 59, it states: “As used herein, the
term ‘known target nucleotide sequence’ refers to a portion of a
target nucleic acid for which the sequence (e.g. the identity and order
of the nucleotide bases comprising the nucleic acid) is known.”

        It is not clear that [Defendants’] additional sentence is part
of the lexicography. And in the absence of that being clear, I will
not read the limitation in.

        The final term is “second adaptor primer.” Here, again,
Plaintiffs offer that no construction is necessary, and in the
alternative propose the construction “[a] nucleic acid molecule
comprising a nucleic acid sequence identical to a portion of the first
sequencing primer.”

        Defendants propose the construction “[a] nucleic acid
molecule comprising a nucleic acid sequence identical to a portion
of the first sequencing primer and that is nested with respect to the
first adaptor primer.”

        The specification again defines [the] term. In column 17,
lines 5 to 8, it states: “As used herein, the term ‘second adaptor
primer’ refers to a nucleic acid molecule comprising a nucleic acid
sequence identical to a portion of the first sequencing primer and is
nested with respect to the first adaptor primer.”

        Plaintiffs agree that the first portion of that sentence is
definitional but omit the second portion. They support their
argument [by] noting that during prosecution of the parent the
Examiner in an Interview Summary noted that “new claim 79 does
not require nesting of the adaptor primers.” As Defendants point
out, however, the term at issue in claim 79 was not “second adaptor
primer” it was “an adaptor primer.”




                                  12
                        Here, the patentees included a nesting requirement in the
                definition of “second adaptor primer.” They did not refer to it as an
                embodiment. They included it in the definition. I will follow suit
                and define the term as the patentees did in the specification.

        As noted above, the Court did not construe the term “nested” at the hearing. After further

review of the papers submitted and the transcript of the argument and expert testimony, it will do

so now. Claim 1 of the ’810 Patent requires that “the second target-specific primer is relative to

the first target-specific primer.” Plaintiffs assert that “[a] second primer is nested relative to a first

primer when the second primer is not identically positioned with respect to the first primer.”

(D.I. 134, Ex. A at 11). Defendants assert “[a] second primer is nested with respect to a first primer

when the second primer anneals to a nucleic acid sequence 3’ downstream and in the same

direction as the first primer (inside).” (Id.). Thus, the primary dispute is whether the second primer

must be downstream of and in the same direction as the first primer or may anneal anywhere that

is different from the first primer’s binding location.

        The Court construes “nested” to mean “annealed to a nucleic acid sequence 3’ downstream

and in the same direction as another molecule.” This construction is consistent with the ordinary

and customary meaning of “nested” to a person of ordinary skill in the relevant art and is supported

by the intrinsic evidence.

        As already stated, “the words of a claim are generally given their ordinary and customary

meaning [which is] the meaning that the term would have to a person of ordinary skill in the art in

question at the time of the invention, i.e., as of the effective filing date of the patent application.”

Phillips, 415 F.3d at 1312-13. The Federal Circuit has further instructed that “[b]roadening of

ordinary meaning of a term” to “encompass relatively obscure definitions” “in the absence of

support in the intrinsic record indicating that such a broad meaning was intended violates the




                                                   13
principles articulated in Phillips.” Nystrom v. Trex Co., Inc., 424 F.3d 1136, 1145-46 (Fed. Cir.

2005).

         Both experts agree that, by far, the “most common” way in which “nested” is used in the

relevant art is to describe a second primer 3’ downstream from and in the same direction as a first

primer. (See, e.g., D.I. 143 at 85:6-20, 95:15-22; D.I. 124 Ex. 2 ¶ 42 (Metzker Declaration)).

Plaintiffs, however, maintain that the “ordinary” meaning is broader. Setting aside any semantic

argument regarding the difference between “most common” and “ordinary,” in light of Nystrom

the Court is hesitant to adopt Plaintiffs’ construction without intrinsic support for such an

expansion of the vastly more common definition. Yet Plaintiffs rely entirely on extrinsic evidence

– the use of “nested” in three publications 3 and the personal experiences of their expert, Dr.

Lennon. (E.g., D.I. 123 at 47-49, 55-57). 4 Moreover, the intrinsic record here does not support

Plaintiffs’ construction; rather, it supports an “inside” construction of nested.



3
         Defendants assert, and Plaintiffs do not dispute, that the three sources Plaintiffs cite are
         extrinsic. (E.g., D.I. 123 at 55 & n.16 (Defendants’ first articulation of “extrinsic”
         argument in Joint Claim Construction Brief); id. at 55-57 (Archer’s Response)); D.I. 143
         at 109:11-17, 121:6-7 (Defendants repeatedly describing Plaintiffs’ references as
         “extrinsic”)). Two of them – “Schuelke” and “Kanizay,” (e.g., D.I. 124 Ex. 1, Exs. 3-4) –
         indisputably are, as they are entirely external to the patent and prosecution history. The
         third – the “Illumina” or “Solexa” reference, (e.g., D.I. 124 Ex. 1, Ex. 2), however, is cited
         on the face of the ’810 Patent. (’810 Patent, at [56]). Although “prior art cited in a patent
         or cited in the prosecution history of the patent constitutes intrinsic evidence,” V-Formation
         v. Benetton Grp. S.P.A., 401 F.3d 1307, 1311 (Fed. Cir. 2005) (citations omitted), the
         Federal Circuit has also held that references included by a patentee in its disclosures but
         not otherwise cited by the applicant or the examiner during prosecution have little probative
         value in claim construction. Osram GmbH v. Int’l Trade Comm’n, 505 F.3d 1351, 1357-
         58 (Fed. Cir. 2007) (citations omitted). The dissenting judge in Osram even described such
         uncited references as “extrinsic evidence.” Id. at 1361. Given this, along with Plaintiffs’
         failure to dispute Defendants’ “extrinsic” argument or to articulate how the
         “Illumina/Solexa” patent application was utilized in the prosecution of the ’810 Patent, the
         Court considers that reference to be extrinsic evidence.
4
         The parties dispute the import and disclosures of Plaintiffs’ cited publications; however,
         the Court finds no need to resolve those issues in light of its other findings.


                                                  14
          First, the articulated goals and advantages of the claimed invention require “internally”

nested primers. The ’810 Patent is directed towards increasing the specificity with which target

oligonucleotide sequences are identified, (’810 Patent, at [57] (Abstract) (“The technology

described herein is directed to methods of determining oligonucleotide sequences, e.g. by

enriching target sequences prior to sequencing the sequences.”); id. at col. 35 l. 60 – col. 36 l. 12

(“Advantages of the methods described herein include: . . . 3. High specificity . . . .”)), and a second

round of PCR with primers “internal” to those used in the first round is key to achieving that high

specificity, (see ’810 Patent col. 35 ll. 6-9 (“High specificity in this system is achieved with the

unidirectional tandem, nested primers . . . .”); id. at col. 36 ll. 28-32 (“Additional specificity is

achieved by using two unidirectional primers, with [the second] 3’ downstream of [the first]

. . . .”)).   Moreover, the Court finds compelling Dr. Metzker’s testimony that the use of

“externally” nested primers (one option under Plaintiffs’ construction) would not increase

specificity if utilized in a PCR reaction because the second, external primers would simply

“amplify everything that’s present” rather than target the desired sequence. (D.I. 143 at 117:18 –

119:23).

          Second, the definitions and descriptions of “nested” that are incorporated into the ’810

Patent define or describe that term to mean “3’ downstream and in the same direction as.” See,

e.g., Molecular Biology and Biotechnology: A Comprehensive Desk Reference 644 (Meyers et al

eds., 1995) (“Another approach that can improve PCR specificity is to follow the initial

amplification reaction with an additional PCR with internal, single, or double-nested primers. Like

the use of oligonucleotide hybridization probes, this approach utilizes sequence information

internal to the two ‘outer’ primers to identify the subset of amplification products that corresponds

to the target fragment.”); Sambrook & Russell, Molecular Cloning: A Laboratory Manual 8.61




                                                  15
(3d ed. 2001) (“If necessary, the products of the first PCR can be used as templates for a second,

nested PCR, which is primed by a gene-specific sense oligonucleotide internal to the first, and a

second antisense oligonucleotide . . . .”); Davis, Kuehl, & Battey, Basic Methods in Molecular

Biology 117 (2d ed. 1995) (“‘[N]ested’ PCR can be used to increase the specificity of the

amplification reaction. The nested PCR procedure involves two sequential PCR reactions. After

10 to 20 cycles of PCR with the first pair of gene-specific primers . . . a second 25- to 30-cycle

PCR reaction [is conducted] with a new set of gene-specific primers that hybridize to sequences

internal to, or nested between, the first pair.”); (see also ’810 Patent col. 9 l. 65 – col. 10 l. 19

(incorporating definitions of common cell and molecular biology terms or descriptions of

“standard procedures” from, inter alia, Meyers, Sambrook, and Davis)).                   Additionally,

Dr. Metzker testified that at least two of these incorporated resources would be used by someone

of ordinary skill in the relevant art at the time of the invention. (D.I. 143 at 129:12 – 132:22).

       Finally, although not definitive, Plaintiffs have failed to point to a single instance in the

patent or elsewhere in the intrinsic evidence where “nested” is used in the manner they advocate.

Rather, as they admit, the term is repeatedly used in the specification to mean “annealed to a

nucleic acid sequence 3’ downstream and in the same direction as another molecule.” (See

D.I. 123 at 49 (disputing the relevance of, but noting that “the examples of the ’810 patent show

the second primers nested downstream of the first”)); see also, e.g., ’810 Patent fig. 1 & col. 5 ll.

56-59 (instructing that, in Figure 1, after being subjected to a first round of PCR with a first target-

specific primer, “the sample is subjected to an additional 14 cycles of PCR amplification using

multiplex nested gene specific primers (3’ downstream of [the first target-specific primer] and in

the same direction)”); id. at fig. 3A & col. 6 ll. 6-7 (describing Figure 3A, which shows a second

target-specific primer 3’ downstream and in the same direction as a first target-specific primer, as




                                                  16
“depict[ing] a schematic presentation of nested primer targeting strategy”); id. at fig. 8 & col. 6 ll.

22-23 (stating Fig. 8, which shows “nested adaptor primers and nested gene specific primers” 3’

downstream and in the same direction as adaptor and gene specific primers used in an earlier round,

as “a schematic presentation of the targeting sequencing approach described herein”)).

       In light of the foregoing, the Court does not adopt the broad construction Plaintiffs request.

Instead, it construes “nested” to mean “annealed to a nucleic acid sequence 3’ downstream and in

the same direction as another molecule.”



                                                       The Honorable Maryellen Noreika
                                                       United States District Judge




                                                  17
